Citation Nr: 9908755	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from May to July 1982.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in April 1997 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa, for additional 
development.  The case is again before the Board.  The 
description of his service-connected disability was changed 
on a June 1998 rating decision from major depressive 
disorder, atypical psychosis, to bipolar affective disorder 
with post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The social and industrial impairment from the veteran's 
psychiatric disability most nearly approximates severe.


CONCLUSION OF LAW

The criteria for a 70 percent rating for psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's psychiatric disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the recent evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA outpatient records beginning in January 1994 reveal 
treatment for the veteran's psychiatric disorder.  Both a 
bipolar disorder and PTSD were diagnosed in these records.  

On VA psychiatric examination in February 1995, the veteran 
indicated that he has been farming with his father since 
1991.  He said that he received a social work degree from the 
University of Northern Iowa in 1988.  He complained of 
increased difficulty over the previous two and a half weeks 
and said that he always had more mood swings in winter.  His 
sleep was erratic.  He felt that he has special powers that 
enabled him to control the weather, and he sometimes believed 
that he is a messenger of God.  The veteran noted racing 
thoughts and increased irritability over the last few weeks.  
The veteran was described on mental status examination as 
alert, cooperative, and fully oriented.  His affect was full.  
His thoughts were coherent and occasionally tangential.  His 
insight and judgment were considered intact.  The diagnosis 
was bipolar affective disorder, hypomanic with delusion 
features.

The veteran testified at a personal hearing at the RO in 
April 1995 that he has unusual thoughts and sleeping 
problems, especially in winter; that he has difficulty 
focusing on one specific thought; and that he is usually very 
depressed for most of the winter.

On VA psychiatric examination in August 1997, the veteran 
indicated that he was renting his father's 600 acre farm and 
had been farming it for six years.  He said that his bipolar 
disorder was episodic, with periods when he felt fairly 
normal.  He indicated that his mood had been low for the 
previous three months, and that he did not have any interest 
in farming.  He was receiving outpatient treatment and was 
taking medication for his psychiatric disability; one of his 
medications had just been increased.  On mental status 
examination, the veteran had adequate grooming and hygiene.  
His thoughts were coherent and goal directed.  His memory was 
intact, and he was alert and oriented in all spheres.  
Insight and judgment were fair.  Bipolar affective disorder, 
depressed episode, was diagnosed.  His global assessment of 
functioning (GAF) score was 65.

VA hospital records reveal that the veteran was hospitalized 
in September 1997 with low mood, poor concentration, suicidal 
ideation, and sleep disturbance.  He said that he had been 
feeling low after losing custody of his six year old daughter 
in August 1997.  The veteran was given a mood stabilizer 
while hospitalized.  His mood was considered good at 
discharge.  The discharge diagnoses were bipolar affective 
disorder, depressed; and polysubstance abuse.  His GAF was 30 
on admission and 70 at discharge.

A letter was sent by VA to the veteran in November 1997 in 
which it was noted that he would be entitled to compensation 
at the 100 percent rate if he was unable to secure and follow 
a substantially gainful occupation because of his service 
connected disability.  The letter went on to note that if the 
veteran believed that he qualified for the 100 percent 
rating, he was to fill out and return the enclosed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  The veteran has failed to return 
this application.

On VA psychiatric examination in December 1997, the veteran 
complained of nightmares, intrusive thoughts, flashbacks to 
his time in boot camp, hypervigilance, and distrust of 
crowds.  He was working as a farmer, although he noted some 
difficulty working due to poor motivation, energy and 
concentration.  On mental status examination, the veteran was 
oriented and alert.  He was dressed casually with impaired 
grooming and hygiene and an overall disheveled appearance.  
His speech was slow, quiet, and rather monotone but logical.  
His mood was low; his affect was restricted.  He admitted to 
some suicidal ideation.  Insight and judgment were impaired.  
The diagnoses were bipolar affective disorder, PTSD, 
marijuana abuse, and alcohol abuse.  His current GAF was 50, 
with a level of 55 over the last year.

The veteran was hospitalized at a VA hospital from May to 
June 1998 for depression and suicidal ideation.  On mental 
status examination, the veteran was alert and fully oriented 
with psychomotor retardation and slowed speech.  He was 
described as slightly disheveled.  Thought processes were 
logical.  He thought that people were sometimes able to hear 
his thoughts through telepathy.  His mood was low, and his 
affect was constricted and blunted.  His insight was fair; 
his judgment was considered good for coming to the hospital.  
The veteran's medications were adjusted, and his mood 
appeared to slowly improve.  His mood at discharge was 
considered good, and he denied thoughts of suicide.  The 
discharge diagnosis was bipolar affective disorder by 
history, current depressive episode.  His GAF was 35 on 
admission and 60-65 on discharge.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the RO evaluated the veteran under Diagnostic 
Codes 9411 for PTSD and 9432 for bipolar disorder.  The Board 
notes that effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 30 percent evaluation is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
definitely impaired and his psychoneurotic symptoms result in 
definite industrial impairment.  A 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

As noted above, the veteran's problems over the years have 
included depression, mania, flashbacks and nightmares, 
difficulty sleeping, low energy, poor concentration, 
irritability, suicidal ideation, and isolation from others.  
He has been hospitalized on two occasions since 1995 due to 
his psychiatric symptomatology.  On mental status evaluation 
in December 1997, he was noted to have impaired grooming and 
hygiene and an overall disheveled appearance.  His mood was 
low and his insight and judgment were impaired.  The 
veteran's GAF score in December 1997 was 50.  Consequently, 
the Board finds that these manifestations of the veteran's 
service connected psychiatric disability are of sufficient 
magnitude, with the application of 38 C.F.R. § 4.7, to be 
found to result in severe impairment in the veteran's ability 
to obtain or retain employment.  Therefore, a rating of 70 
percent is warranted for PTSD under the old criteria.

A rating of 100 percent is not warranted, based on the 
evidence as a whole, because the veteran has been generally 
able to work as a farmer.  The Board also notes that he 
failed to return the VA application for unemployability when 
it was sent to him in November 1997.  The above evidence 
establishes that the veteran's service-connected psychiatric 
disability does not more nearly approximate the criteria for 
a 100 percent evaluation.  

Under the new criteria for evaluating mental disorders, a 100 
percent evaluation is warranted for psychiatric disability if 
it is productive of total social and occupational impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130 (1998).  The veteran has 
manifested few of the symptoms identified in the criteria for 
a 100 percent rating and he has continued to work as a 
farmer.  The disability clearly does not more nearly 
approximate the new criteria for a 100 percent rating than 
those for a 70 percent rating.





ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 70 percent disability rating for psychiatric 
disability is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


